DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response
The ‘Response’, filed 23 April 2021, has been ENTERED and the allegations/arguments presented have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 12-14 and 16 are amended.
	Claims under examination are claims 1-20 along with the stg operon is deleted (i.e., where all of stgA, stgB, stgC, stgC’, and stgD are deleted) for ‘Species Election I – Gene Encoding Subunit of a stg Operon or a Single Combination of Genes Encoding Subunits of a stg Operon that is/are to be Inactivated or Deleted’, Salmonella type Ty21a for ‘Species Election III – Salmonella Cell Type’; virulence gene ssaV and effector molecule sopB for ‘Species Election V – Virulence Gene or a Single Combination of Virulence Genes or Genes Required for Type 3 Secretion System Function in Pathogenicity Island 2 and if Applicable the Effector Molecule Secreted by the Type 3 Secretion System that is to be Inactivated, Down-Regulated In Vivo or Deleted’.  Upon further consideration and search ‘Species Election II – Gene Encoding Subunit of a Long Polar Fimbriae (Lpf) of S. enterica Serovar Typhimurium Protein or a Single Combination of Genes Encoding Subunits of a Long Polar Fimbriae (Lpf) of S. enterica Serovar Typhimurium Protein along with the Corresponding “SEQ ID NOs:”’ is withdrawn.

Allowable Subject Matter
Allowable if Rewritten in Independent Form
Claims 5-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Allegations/Arguments directed to ‘Claim Objections, Minor Informality’ and ‘Claim Objections, First Complete Appearance of an Abbreviation’ 
The ‘Response’ (p5), filed 23 April 2021, alleges/argues claims 12-14 have been amended as suggested.  Additionally, it is argued that the terms recited in claim 16 are not abbreviations but are the full and complete names of genes.  In view of the amendments to the claims and upon further consideration of the allegations/arguments made, these objections are hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 101, Non-Patent Eligible Subject Matter – Product of Nature’ 
The ‘Response’ (p5-7), filed 23 April 2021, alleges/argues the claims are not directed to a judicially recognized exception.  The claims recite a recombinant attenuated derivative of a pathogenic Salmonella enterica serovar Typhi cell, wherein the stg operon is deleted (Δstg), the subunits of Lpf of S. enterica serovar Typhimurium protein are present (i.e., subunits lpfA, lpfB, lpfC and lpfD).  The claimed Salmonella enterica serovar Typhi (e.g., Ty21a) that contains lpf and lacks stg is not found in nature and such elements impart markedly different characteristics to that naturally found.  Upon further consideration, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 112(b), Lack of Antecedent Basis’
The ‘Response’ (p5), filed 23 April 2021, alleges/argues claim 16 is amended to recite “a type 3 secretion system” and requests withdrawal of this rejection.  In view of the amendment to the claim, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 102, Townsend 2001’, ‘Claim Rejections - 35 U.S.C. § 103, Townsend 2001 further in view of Nicholson 2001’, and ‘Claim Rejections - 35 U.S.C. § 103, Townsend 2001 further in view of Li 2008’ 
Response’ (p5-7), filed 23 April 2021, alleges/argues TOWNSEND indicates Typhi lacks lpf and contains stg, which is the opposite of what is recited in the claims.  Claim 1 recites a recombinant attenuated derivative of a pathogenic Salmonella enterica serovar Typhi cell, where the stg operon is deleted (Δstg), the subunits of Lpf of S. enterica serovar Typhimurium protein are present (i.e., subunits lpfA, lpfB, lpfC and lpfD), and the Salmonella cell type is Typ21a.  Neither NICHOLSON nor LI resolve the deficiencies of TOWNSEND.  Upon further consideration, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.

Claim Rejections - 35 U.S.C. § 103
McKenna et al. further in view of Forest et al.
Claims 1-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (Attenuated typhoid vaccine Salmonella typhi Ty21a: fingerprinting and quality control. 1995 August. Microbiology. Vol. 141. p1993-2002; see attached ‘PTO-892’; “MCKENNA”) further in view of Forest et al. (Contribution of stg Fimbrial Operon of Salmonella enterica Serovar Typhi during interaction with Human Cells. 2007. Infect. Immun. Vol.  75, 5264-5271; ‘Information Disclosure Statement’, 24 April 2019; “FOREST”).
The claims encompass an attenuated Salmonella enterica serovar Typhi cell (e.g., Ty21a, as elected) where “one or more genes encoding subunits of a stg operon (Salmonella typhi Δstg) are inactivated or deleted resulting in a decrease of Stg adhesion/fimbriae production as compared to genes encoding a wild-type Stg operon (stgABCC’D).  Further the claimed cell is to comprise one or more virulence genes (e.g., ssaV; as elected).
Salmonella typhi Ty21a and its parent strain Ty2.  (Abstract.)
Regarding claim 1, MCKENNA provides for the attenuated Salmonella enterica serovar Typhi cell, Ty21a.  (Abstract; p1993, right col., 3rd ¶ to p1994, left col., 1st ¶; p1999, left col., 1st ¶ to p2000, right col. 2nd ¶.)  MCKENNA indicates the Typ21a vaccine contains a galE mutation.  (Id.)
Regarding claims 16 and 17, the originally filed disclosure provides the following with respect to the inclusion of various virulence genes (e.g., ssav, as elected):
“To be safe for use as a vaccine, the bacterial enteric pathogen must be attenuated for virulence by deletion or regulated expression of a virulence gene. In the case of Salmonella, this includes the following genes pab, aroA, aroC, aroD, asdA, dapA, dam, murA, nadA, pncB, galE, pmi, fur, ompR, htrA, hemA, cdt, cya, crp, phoP, phoQ, rfc, rfaH, poxA, galU, guaB, guaA, hfq, msbB, relA, ssaV, spoT, clpP, clpX, gidA, wecA or genes required for the function of type 3 secretion systems in pathogenicity island 2, such as ssaV, or an effector molecule secreted by the type 3 secretion system, such as sopB. The genes may be deleted or a regulatable promoter may be inserted in front of the gene to achieve regulated delayed attenuation.” (p7, lines 18-25.)

Thus, it is reasonably understood by one of ordinary skill in the art that the ssav virulence gene is naturally found in S. Typhi cells, since it is indicated that the ssav gene is one of the genes must be attenuated for virulence by deletion or regulated expression in order to be safe for use as a vaccine.  MCKENNA indicates the presence of a frameshift mutation of the galE virulence gene in Ty21a, which would intuitively render the described S. Typhi as including at least the ssav virulence gene.  Also see Germanier et al. which establishes the isolation of Ty21a as a galE mutant (Isolation and characterization of GalE mutant Ty 21a of Salmonella typhi: a candidate strain for a live, oral typhoid vaccine. May 1975. The Journal of Infectious Diseases. Vol. 131, Iss. 5, p553-558; ‘Information Disclosure Statement’, filed 24 April 2019).
While MCKENNA does teach the attenuated Salmonella enterica serovar Typhi cell, Ty21a, where the stg operon is inactivated or deleted, MCKENNA fails to teach or suggest the Salmonella enterica serovar Typhi.  (Title; Abstract.)
Regarding claims 1-4 and 15, FOREST provides for the inactivation/deletion of the stg operon in Salmonella enterica serovar Typhi.  (Abstract; p5266, left col. 3rd ¶; p5268, left col. 1st ¶ to p5270, left col. 2nd ¶; FIG. 5.)  FOREST indicates the inactivation/deletion of stg results in increased uptake of the serovar Typhi by human macrophages.  (Id.)
In view of the teachings of MCKENNA and FOREST (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have inactivated/deleted the stg operon as taught by FOREST in the attenuated Salmonella enterica serovar Typhi of MCKENNA.  FOREST provides one of ordinary skill in the art some teaching, suggestion, or motivation to inactivate/delete the stg operon by indicating the deletion inactivation/deletion of stg results in increased uptake of the serovar Typhi by human macrophages.  (Abstract.)  Further, MCKENNA and FOREST are directed to the attenuated Salmonella enterica cells and, thus, are drawn to the same purpose and/or outcome.
Accordingly, MCKENNA further in view of FOREST renders the instant claims unpatentable.

McKenna et al. further in view of Li et al.
Claims 1-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (Attenuated typhoid vaccine Salmonella typhi Ty21a: fingerprinting and quality control. 1995 August. Microbiology. Vol. 141. p1993-2002; see attached ‘PTO-892’; “MCKENNA”) Salmonella enterica Serovar Typhi during interaction with Human Cells. 2007. Infect. Immun. Vol.  75, 5264-5271; ‘Information Disclosure Statement’, 24 April 2019; “FOREST”) as applied to claims 1-4 and 15-17 above, and Li et al. (A sopB Deletion Mutation Enhances the Immunogenicity and Protective Efficacy of a Heterologous Antigen Delivered by Live Attenuated Salmonella enterica Vaccines. Infection and Immunity. Published online September 2008. Vol. 76, No. 11, p5238-5246; ‘PTO-892’, mailed 25 January 2021; “LI”).
The claims encompass an attenuated Salmonella enterica serovar Typhi cell (e.g., Ty21a, as elected) where “one or more genes encoding subunits of a stg operon (Salmonella typhi Δstg) are inactivated or deleted resulting in a decrease of Stg adhesion/fimbriae production as compared to genes encoding a wild-type Stg operon (stgABCC’D).  Further the claimed cell is to comprise one or more virulence genes (e.g., ssaV; as elected) or is to have an effector molecule (e.g., sopB; as elected) as inactivated, down-regulated in vivo or deleted.
MCKENNA further in view of FOREST is applied from the above ‘Claim Rejections - 35 U.S.C. § 103’.  The combination of MCKENNA and FOREST does teach and suggest the attenuated Salmonella enterica serovar Typhi cell, Ty21a, where the stg operon is inactivated or deleted.  However, neither reference teaches or suggests the inactivation of effector proteins (e.g., sopB; as elected).  LI resolves the deficiency of MCKENNA and FOREST, where LI evaluates the effects on immunogenicity and the efficacy of sopB deletion mutation in Salmonella enterica vaccines.  (Title; Abstract.)
Regarding claim 16, LI describes the inactivation/deletion of the sopB effector protein in Salmonella enterica.  (Title; Abstract; p 5238, left col., 1st ¶ to p5239, left col., 2nd ¶; ¶ bridging st ¶.)  LI indicates the inactivation/deletion of sopB enhances immunogenicity and efficacy of recombinant attenuated Salmonella enterica vaccines.  (Id.) 
In view of the teachings of MCKENNA, FOREST, and LI (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have deleted the sopB effector protein as taught by LI in the attenuated Salmonella enterica serovar Typhi having Δstg formed from the combination of MCKENNA and FOREST.  LI provides one of ordinary skill in the art some teaching, suggestion, or motivation to delete the sopB virulence gene in attenuated Salmonella enterica by demonstrating: 1) higher interleukin-4 and gamma interferon secretion; 2) higher numbers of CD4+ CD44hi CD62Lhi and CD8+ CD44hi CD62Lhi T cells; and 3) increased levels of protection in comparison to non-deleted counterpart.  (Abstract.)  Further, MCKENNA and LI are directed to the attenuated Salmonella enterica vaccines and, thus, are drawn to the same purpose and/or outcome.
Accordingly, MCKENNA further in view of FOREST and LI renders the instant claims unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636